DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Patent No. 4,877,105).

Regarding claim 2, Okamoto discloses wherein the hole extends entirely through the conductor (Figure 3B).

Regarding claim 4, Okamoto discloses wherein the interconnect to communicate the signal comprises the interconnect to provide a single-ended communication (Figure 3B).
Regarding claim 5, Okamoto discloses wherein the interconnect to communicate the signal comprises the interconnect to provide a first signal of a differential signal pair (Figure 3B).
Regarding claim 6, Okamoto discloses another interconnect to provide a second signal of the differential signal pair, wherein the recess portion of the interconnect comprises a first recess portion, and wherein the other interconnect comprises a second recess portion which extends from the plane and into the hole (Figure 3B).
Regarding claim 7, Okamoto discloses wherein the sidewall structure, the hole and the recess portion comprise, respectively, a first sidewall structure, a first hole and a first recess portion; wherein the conductor further comprises a second sidewall structure which defines at least in part a second hole which extends from the plane and at least partially through the conductor; and wherein the interconnect further comprises: a third portion disposed above the plane and offset from the side region; and a second recess portion, between the second portion and the third portion, which extends through the plane and into the second hole, wherein any electrical connection of the interconnect to a circuit element is via a respective portion of the interconnect other than the second recess portion (Figure 3B).

Regarding claim 9, Okamoto discloses wherein the interconnect and the other interconnect each extend both into the first hole and into the second hole (Figure 3B).
Regarding claim 10, Okamoto discloses wherein, along a dimension, a first span of a portion of the conductor is between a second span of the first hole and a third span of the second hole, wherein the first span, the second span and the third span are each along the dimension (Figure 3B).
Regarding claim 11, in Figure 3B, Okamoto discloses a method at a substrate for mitigating loss of signal integrity, the method comprising: providing a reference potential with a conductor (8a, 5a) comprising a side region (the side surfaces 22 of layers 8a, 5a facing the hole 12) which extends in a plane, wherein a sidewall structure (13a) of the conductor defines at least in part a hole (12) which extends from the plane and at least partially through the conductor (the hole 12 extends through the layer 8a, and also through the layer 5a, Figure 2E); and while the reference potential is provided with the 
Regarding claim 12, Okamoto discloses wherein the hole extends entirely through the conductor (Figure 3B).
Regarding claim 13, Okamoto discloses wherein the hole extends only partially toward a second side of the conductor, the second side opposite the first side (Figure 3B).
Regarding claim 14, Okamoto discloses wherein communicating the signal via the interconnect comprises providing a single-ended communication with the interconnect (Figure 3B).

Regarding claim 16, Okamoto discloses providing a second signal of the differential signal pair with another interconnect, wherein the recess portion of the interconnect comprises a first recess portion, and wherein the other interconnect comprises a second recess portion which extends from the plane and into the hole (Figure 3B).
Regarding claim 17, Okamoto discloses wherein the sidewall structure, the hole and the recess portion comprise, respectively, a first sidewall structure, a first hole and a first recess portion; wherein the conductor further comprises a second sidewall structure which defines at least in part a second hole which extends from the plane and at least partially through the conductor; and wherein the interconnect further comprises: a third portion disposed above the plane and offset from the side region; and a second recess portion, between the second portion and the third portion, which extends through the plane and into the second hole, wherein any electrical connection of the interconnect to a circuit element is via a respective portion of the interconnect other than the second recess portion (Figure 3B).
Regarding claim 18, Okamoto discloses wherein the sidewall structure, the hole and the recess portion comprise, respectively, a first sidewall structure, a first hole and a first recess portion; wherein the conductor further comprises a second sidewall structure which defines at least in part a second hole which extends from the plane and at least partially through the conductor; and the method further comprising: 
Regarding claim 19, Okamoto discloses wherein the interconnect and the other interconnect each extend both into the first hole and into the second hole (Figure 3B).
Regarding claim 20, Okamoto discloses wherein, along a dimension, a first span of a portion of the conductor is between a second span of the first hole and a third span of the second hole, wherein the first span, the second span and the third span are each along the dimension (Figure 3B).
Regarding claim 21, in Figure 3B, Okamoto discloses a system for mitigating loss of signal integrity, the system comprising a substrate comprising: a conductor (8a, 5a) comprising: a side region (the side surfaces 22 of layers 8a, 5a facing the hole 12) which extends in a plane; and a sidewall structure (13a) which defines at least in part a hole (12) which extends from the plane and at least partially through the conductor (the hole 12 extends through the layer 8a, and also through the layer 5a, Figure 2E); and an interconnect (11R) to communicate a signal between a first circuit and a second circuit (the conductive layers 8a, 5a are connected respectively to internal circuits formed on the substrate, col. 2, lines 24 - 46) while the conductor provides a reference potential, wherein the interconnect comprises: a first portion (left side portion 11a) and a second portion (right side portion 11a) each disposed above the plane and offset from the side region; and a recess portion (the recess within layer 11R), between the first portion and the second portion, which extends through the plane and into the hole (the recess within 
Regarding claim 22, Okamoto discloses wherein the hole extends entirely through the conductor (Figure 3B).
Regarding claim 23, Okamoto discloses wherein the hole extends only partially toward another side region of the conductor (Figure 3B).
Regarding claim 24, Okamoto discloses wherein the interconnect to communicate the signal comprises the interconnect to provide a single-ended communication (Figure 3B).
Regarding claim 25, Okamoto discloses wherein the interconnect to communicate the signal comprises the interconnect to provide a first signal of a differential signal pair (Figure 3B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847